Citation Nr: 1113441	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a visual defect with myopia and color recognition impairment.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts of the kidneys.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness of the left arm.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness of the left hand.

7. Entitlement to a compensable rating for residuals of fractures of the right 4th, 5th, 6th, 7th, and 8th ribs.

8.  Entitlement to a compensable rating for residuals of repair of an atrial septal defect.

9.  Entitlement to a compensable rating for residuals of removal of moles and cysts.

10.  Entitlement to a rating in excess of 10 percent for residuals of impingement syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1981, and from January 1982 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board acknowledges that the November 2005 rating decision stated that the right shoulder, vision, kidneys, and left arm numbness claims were considered reopened.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

In March 2010, the Board remanded the appeal to comply with the Veteran's hearing request.  The Veteran subsequently provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.   Therefore, the March 2010 remand directives have been accomplished, and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claims of service connection for a right shoulder disorder, hearing loss, numbness of the left arm and left hand.  However, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claims, as well as the increased rating claims currently on appeal.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Service connection was previously denied for a right shoulder disorder, visual defect with myopia and color recognition impairment, cysts of the kidneys, bilateral hearing loss, numbness of the left arm, and numbness of the left hand by a February 2003 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

3.  Although the evidence received since the last prior denial of service connection for a visual defect with myopia and color recognition impairment, as well as cysts of the kidneys, was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate either of these claims, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating either of these claims.

4.  The evidence received since the last prior denial of service connection for a right shoulder disorder, bilateral hearing loss, numbness of the left arm and left hand was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a right shoulder disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


2.  New and material evidence not having been submitted to reopen the claim of entitlement to service connection for a visual defect with myopia and color recognition impairment. the benefit sought on appeal is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

3.  New and material evidence not having been submitted to reopen the claim of entitlement to service connection for cysts of the kidneys, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

4.  New and material evidence having been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  New and material evidence having been received to reopen the claim of entitlement to service connection for numbness of the left arm, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

6.  New and material evidence having been received to reopen the claim of entitlement to service connection for numbness of the left hand, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claims of service connection for a right shoulder disorder, hearing loss, and numbness of the left arm and left hand.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of his appeal as any deficiency has been rendered moot.

Regarding the other appellate claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in March 2004, which was clearly sent prior to the January 2004 rating decision that is the subject of this appeal.  He was also sent additional notification via a December 2006 letter followed by readjudication of the appeal by the January 2008 Statement of the Case (SOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the December 2006 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also notes that, during the pendency of this appeal, the Court issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which established significant new requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

In this case, as detailed above, the Board has determined the Veteran received adequate notification regarding the requirements of a service connection claim, which is the underlying benefit sought on appeal.  Granted, the notification he received in this case did not specifically refer to the bases for the prior denials, nor detail the requirement of new and material evidence to reopen these previously denied claims.  In short, it does not appear that the notification provided to the Veteran in this case is in full compliance with the requirements of Kent, supra.  Nevertheless, the Veteran has actively participated in the processing of his case, and the statements and hearing testimony submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the issues adjudicated by this decision.  

The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, it was noted that he had lived in Germany prior to 2009, and that all records from this country were of record.  Transcript p. 26.  Although he indicated recent medical treatment at VA facilities since 2009, he also indicated that they were in regard to his heart and left shoulder disorders.  The Board further notes that, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  

With respect to the aforementioned hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  The AVLJ did ask questions to clarify whether there were any outstanding records relevant to the resolution of this appeal.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

As detailed below, the Veteran has indicated that he has a right shoulder disorder, as well as numbness of the left arm and hand, secondary to his service-connected left shoulder disorder.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Regarding the hearing loss claim, the Board observes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Service connection was previously denied for a right shoulder disorder, visual defect with myopia and color recognition impairment, cysts of the kidneys, bilateral hearing loss, numbness of the left arm, and numbness of the left hand by a February 2003 rating decision.  The Veteran was informed of this decision, including his right to appeal.  Although he did submit additional evidence within one year of that decision, the Veteran did not file a timely Notice of Disagreement with respect to that decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  The law states that filing of additional evidence does not extend the time limit for filing an appeal.  38 C.F.R. § 20.304.  Consequently, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the prior denial of February 2003 includes statements from the Veteran, his service treatment records, as well as post-service medical records which cover a period through 1987.  

In pertinent part, the Veteran submitted detailed statements, to include in October 2001, describing his purported problems and why he believed they were related to service.  For example, he reported that he had nerve impingement in his left elbow prior to discharge, and that he had constant numbness in his left finger.  Additionally, he indicated that these problems were related to his service-connected left shoulder disorder.  He also indicated that his military duties required a great deal of lifting over the head, and that he also overused his right arm to protect his left arm.  He indicated that he sustained hearing loss due to the noise level from aircraft and radar mock-up.  Further, he indicated working around radar and RF power affected his eyes, resulting in color blindness, etc.  Finally, he indicated that he had low density areas in his kidneys as a result of in-service cysts.

The Veteran's service treatment records reflect complaints of color deficiency in 1986.  Additionally, there are various records detailing treatment for left shoulder problems as well as multiple excisions of benign type lesions, which are reflected by the current service-connected disabilities thereof.  Nevertheless, these records do not show treatment for problems associated with the right shoulder, kidneys, and/or hearing during either period of active duty.  Records dated in September 1986 reflect that he did pass the color vision test.  Moreover, his upper extremities, eyes, pupils, ocular motility, endocrine system, genitourinary system, and ears were all clinically evaluated as normal on his October 1985 separation examination.  Audiological evaluation conducted in conjunction with this examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
0
0
0
15
LEFT
0
0
0
10
15
15

Further, on a Report of Medical History completed concurrent to this examination, the Veteran checked boxes to indicate he had not experienced eye trouble, hearing loss, nor kidney stone or blood in the urine.  Although he did check the box to indicate he had painful or "trick" shoulder or elbow, the physician's comments section to this Report related these complaints to the left shoulder, with no indication of any problems with the right shoulder.

The Board also observes that there was no indication of any of the claimed disabilities in the post-service medical records then of record, to include VA medical examinations conducted in March 1986 and August 1987.

Based on the foregoing, the RO, in the February 2003 rating decision, found that the service treatment records were negative for any evidence the Veteran was ever treated for or diagnosed with a right shoulder condition or the claimed kidney condition, and stated that there was no evidence the claimed conditions existed.  Similarly, the RO found that there was no evidence the claimed left arm and/or left hand numbness exists.  Regarding the hearing loss claim, the RO found that the separation examination indicated normal hearing according to VA standards.  In other words, it appears the RO found there was no evidence hearing loss originated during service.  Although not explicitly stated, there was also no evidence of a current hearing loss disability.  With respect to decreased visual acuity and color blindness, the RO found that these conditions were considered to be congenital or developmental defects which were unrelated to military service.  

The evidence received since the prior denial in February 2003 includes additional statements from the Veteran, his August 2010 hearing testimony, lay statements detailing the affect his heart and left shoulder problems have had on his occupation, and additional post-service medical records which cover a period through 2008.  

The Board notes that the additional evidence is "new" to the extent it was not of record at the time of the February 2003 denial.  However, the Board observes that the Veteran's additional statements and hearing testimony does not provide any relevant details regarding his visual problems and/or kidneys that were not known or advanced at the time of the prior denial.  Moreover, the additional medical records do not appear to contain any relevant findings as to either of these claimed conditions.  For example, there is no indication he has an acquired eye disorder as a result of active service.  In fact, records dated in April and May 2007 note he has no eye symptoms.  There are also no records indicating any problems associated with the kidneys.  

In view of the foregoing, the Board finds that the additional evidence does not relate to an unestablished fact necessary to substantiate the visual defect and kidney claims, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating either of these claims.  Therefore, new and material evidence has not been received in accord with 38 C.F.R. § 3.156(a).  As new and material evidence has not been received in support of the Veteran's request to reopen, the Board does not have jurisdiction to consider these claims or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board notes, however, that the additional evidence does include findings regarding a right shoulder disorder, hearing loss, and numbness of the left arm and hand.  For example, records dated in November 2006 include a diagnosis of impingement syndrome, both shoulders.  Records dated in August and September 2007 include diagnoses of sensorineural hearing loss.  In addition, multiple records note complaints of numbness of the left upper extremities, as well as abnormal neurologic findings thereof.

As noted above, these claims were previously denied, at least in part, due to the absence of competent medical evidence showing current disability.  In short, the additional evidence goes directly to the bases for the prior denial of these claims.  Therefore, the Board finds that the evidence received since the last prior denial of service connection for right shoulder disorder, hearing loss, numbness of the left arm and left hand was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.  Simply put, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and these claims are reopened.

Adjudication of the appeal does not end with the determination that new and material evidence has been received to reopen the right shoulder, hearing loss, left arm numbness, and left hand numbness claims.  The Board must now address the merits of the underlying service connection claims.  In the adjudication that follows, the presumption that the evidence received is true without regard to the other evidence of record no longer applies.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required for a full and fair adjudication of the issues of whether service connection is warranted for the Veteran's right shoulder, hearing loss, left arm numbness, and/or left hand numbness.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a right shoulder disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence not having been submitted to reopen the claim of entitlement to service connection for a visual defect with myopia and color recognition impairment, the benefit sought on appeal is denied.  

New and material evidence not having been submitted to reopen the claim of entitlement to service connection for cysts of the kidneys, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for numbness of the left arm, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for numbness of the left hand, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

As detailed above, the Veteran has indicated that he has hearing loss due to in-service noise exposure.  He has also indicated that his right shoulder disorder, as well as numbness of the left arm and hand, originated during service and/or are secondary to his service-connected left shoulder disorder.  However, the exact nature and etiology of these disabilities are not clear from the evidence currently of record.  The Court has held that when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board finds that this case should be remanded for medical examinations that address the etiology of these disabilities.

The Board further observes that no VA medical examinations appear to have been conducted for the purpose of evaluating the current nature and severity of the Veteran's service-connected rib fracture residuals, residuals of repair of an atrial septal defect, residuals of removal of moles and cysts, and left shoulder disorder.  Consequently, the Board finds that examinations are also required to evaluate these disabilities.  Colvin, supra.

Since the Board has determined that medical examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also reiterates that the Veteran indicated at his August 2010 hearing that he had received treatment for his heart and left shoulder problems from VA facilities since March 2009, to include facilities located in Tallahassee, Gainesville, and Lake City.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further finds that any outstanding treatment records regarding the other disabilities that are the subject of this remand should be obtained while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his right shoulder, hearing loss, left arm and hand numbness, rib fracture residuals, residuals of repair of an atrial septal defect, residuals of removal of moles and cysts, and left shoulder disorder since June 2008.  In particular, the AMC/RO should follow-up on the Veteran's account of treatment at VA facilities located in Tallahassee, Gainesville, and Lake City since March 2009.

After securing any necessary release, the AMC/RO should obtain those records not on file.  

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the nature and etiology of his right shoulder disorder, hearing loss, and numbness of the left arm and hand.  The claims folder should be made available to the examiners for review before the examinations; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective  examiners must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the claimed disability was incurred in or otherwise the result of the Veteran's active service.  

If it is determined that right shoulder, left arm numbness, and/or left hand numbness are not directly related to active service, an opinion must be expressed as to whether it is at least as likely as not that these disabilities were caused by or aggravated by the service-connected left shoulder disorder.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If it is determined that any of these disabilities were aggravated by the service-connected left shoulder disorder, the examiner should identify the level of disability caused by the left shoulder, to the extent possible.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines they cannot provide an opinion without resorting to speculation.  

3.  The Veteran should also be accorded new medical examinations to evaluate the current nature and severity of his service-connected rib fracture residuals, residuals of repair of an atrial septal defect, residuals of removal of moles and cysts, and left shoulder disorder.  The claims folder should be made available to the examiners for review before the examinations.

4.  Thereafter, the AMC/RO should review the claims folders to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

6.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in August 2008, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


